Title: From George Washington to Major General Robert Howe, 11 July 1780
From: Washington, George
To: Howe, Robert


					
						Dear Sir
						Head Quarters Bergen County 11th July 1780
					
					I have recd your favors of the 8th—The State of Massachusetts having adopted Colo. Jacksons Regt and directed it to be considered in every respect as belonging to that line, it in course becomes intitled to a proportion of the drafts—For this purpose the Bearer Capt. Hunt is sent up to receive the number which will fall to the share of the Regiment.
					I have not yet recd the Feild Return of the 1st Massachusetts and two Connecticut Brigades nor of the provision in the Garrison. These being essential, you will be pleased to transmit them, should they not have been sent off previous to this getting to your hands.
					Be pleased to forward the inclosed immediately by Express to Major Talmadge and Mr Dobbs.
					
					A Frigate is said to have arrived at New York on sunday with an account of her having fallen in with the French Fleet the Wednesday before—Should this be true we may every moment expect to hear from them. I am &c.
					
						P.S. Be pleased to inform me from time to time, what number of Recruits come in and from what State.
					
				